Citation Nr: 1624836	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  11-06 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for a cervical spine disorder with radiculopathy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert G. Drummer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to February 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In April 2011, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge (VLJ) seated in Washington, D.C., via videoconferencing (Videoconferencing hearing).  A transcript of the hearing is of record.

The Board remanded these claims in August 2013 for further development.  That development is now complete and the claims now return for appellate review.


FINDINGS OF FACT

1. The preponderance of the evidence shows that the Veteran's low back disorder did not have its clinical onset during active service and is not related to any incident of service. 

2. The preponderance of the evidence shows that the Veteran's cervical spine disorder with radiculopathy did not have its clinical onset during active service and is not related to any incident of service.



CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for a lumbar spine disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2. The criteria for service connection for a cervical spine disorder with radiculopathy have not been met.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

VA's duty to notify was satisfied by a letter dated in April 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The duty to assist has also been satisfied.  The Veteran's service treatment records, VA treatment records, and private treatment records identified by him have been associated with the claims file.  See 38 U.S.C.A § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  He has not identified any other records or evidence he wished to submit or have VA obtain.  Further, a VA examination was performed, and a medical opinion provided, in June 2009 and October 2009.  See 38 C.F.R. §§ 3.159(c) (4), 3.326(a) (2015); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The examiner considered the Veteran's medical history, including a review of the claims file, set forth the examination findings, and provided an explanation in support of the conclusion reached that can be weighed against any contrary opinions, such that the Board is able to make a fully informed decision.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (holding that an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding that an adequate opinion must support its conclusion with an analysis that can be weighed against contrary opinions); Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"); see also Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that the Board is "entitled to assume" the competency of a VA examiner without "demonstrating why the medical examiners' reports were competent and sufficiently informed").  Accordingly, the examination and opinion are adequate for the purposes of this decision.  

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of these claims, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  

Further, the Board remanded these claims in August 2013 for additional development.  All of the Board's remand directives have been accomplished.  The Veteran's updated VA treatment records were obtained.  Efforts were also undertaken to obtain his records from the Social Security Administration; however, these records had been destroyed and were not available.  Accordingly, there has been substantial compliance with the remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand); see also D'Aries, 22 Vet. App. at 105 (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  


III.  Service Connection

The Veteran claims entitlement to service connection for low back and cervical spine disorders.  Specifically, he asserts that his low back and cervical spine disorders are the result of his injuries from a motor vehicle accident he was involved in while on active duty in November 1973, and/or a lifting injury in December 1974.  For the following reasons, the Board finds that service connection for his low back and his cervical spine disorders is not established. 

Service connection means that a veteran has a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service. 38 C.F.R. § 3.303(d).  Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or 'medical nexus' between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see 38 C.F.R. § 3.303(a).

For the chronic diseases listed in 38 U.S.C.A. § 1101 and 38 C.F.R. § 3.309(a), including osteoarthritis, if the chronic disease manifested in service, then service connection will be established for subsequent manifestations of the same chronic disease at any date after service, no matter how remote, without having to show a causal relationship or medical nexus, unless the later manifestations are clearly due to causes unrelated to service ('intercurrent causes'). 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that § 3.303(b) only applies to the chronic diseases listed in § 3.309(a)).  When the condition noted during service is not shown to be chronic, or its chronicity may be legitimately questioned, then a continuity of symptoms after service must be shown to establish service connection under this provision.  Id.; Walker, 708 F.3d at 1338-39 (observing that a continuity of symptoms after service is a relaxed evidentiary showing that itself 'establishes the link, or nexus' to service and also 'confirm[s] the existence of the chronic disease while in service or [during a] presumptive period').  To establish service connection based on a continuity of symptoms under § 3.303(b), the evidence must show: (1) a condition 'noted' during service; (2) post-service continuity of the same symptoms; and (3) a nexus between the present disability and the post-service symptoms.  Fountain v. McDonald, 27 Vet. App. 258, 263-64 (2015).

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, there is a presumption of service connection for osteoarthritis if it manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disease during the service period itself.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary. 38 C.F.R. § 3.307(d).

The Board has an obligation to provide an adequate statement of reasons or bases supporting its decision. See 38 U.S.C.A. § 7104(d)(1) (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Allday v. Brown, 7 Vet. App. 517, 527 (1995).  The Board must assess the credibility and weight of the evidence, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Turning to the evidence of record, a June 2009 VA examiner diagnosed the Veteran with mild spondylosis of the lumbar spine and status post C3-C6/7 fusion with degenerative disk disease and radiculopathy to the right upper extremity.  

Service connection on a presumptive basis for degenerative joint/disk disease of the cervical and/or lumbar spine as a chronic disease is not warranted.  Chronicity during service is not established.  The Veteran's service treatment records indicate that he suffered an in-service injury to his back stemming from a November 1973 automobile accident.  Specifically, a November 26, 1973 service treatment record shows that the Veteran was diagnosed with and treated for muscle strain in his neck and low back, resulting from a motor vehicle accident in which he was the driver of a car that was hit from behind by another vehicle.  An accompanying radiographic report showed no fracture or dislocation of the lumbar spine and no specific abnormality of the cervical spine.  

Thereafter, the Veteran continued to seek treatment for back pain resulting from that accident through May 1974.  On November 28, 1973, an examiner indicated that there was "no pathology."  An impression of sprain was provided in December 1973.  Two days later, it was noted that the Veteran continued to have mid-thoracic to mid-lumbar pain, with no gross abnormality.  The assessment was mild back strain.  The Veteran continued to seek treatment for back pain throughout December 1973, with assessments of ligamentous strain, acute back strain, and muscle pain.  An x-ray of the mid-thoracic spine in December 1973 was normal.  In January 1974, it was noted that the Veteran had pain for two months and that physical examination was normal.  There was an assessment of mild lumbosacral sprain later in January 1974.  In February 1974, there was a finding of mild muscle spasm, right paraspinal.  The Veteran continued to seek treatment for back pain in March, April, and May 1974, with an assessment of sprain.  He again injured his back in December 1974 after lifting a heavy object, with an assessment of muscle spasm.  

In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word 'chronic.' 38 C.F.R. § 3.303(b). A manifestation of joint pain during service does not alone permit service connection of arthritis "first shown as a clearcut clinical entity [] at some later date."  Id.  Rather, for the showing of chronic disease during service, the evidence must show "a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word 'chronic.'"  Id.  The Veteran's cervical and lumbar spine degenerative disk/joint disease was not diagnosed until many years after service separation.  His back pain in service was diagnosed as sprain, muscle pain, muscle spasm, and strain, and thus attributed to a muscle rather than bone.  In-service spine x-rays in November and December 1973 revealed no abnormalities of the vertebral bodies or disc spaces and no evidence of fracture or dislocation.  There were no X-ray findings of arthritis or degenerative disk disease at the time, or other indicia of chronicity.  Accordingly, the evidence weighs against chronicity during service.

The evidence also weighs against a continuity of symptomatology after service. See 38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1338.  The Veteran has stated that he had back and neck symptoms from service until the present time; however, his statement is not found to be credible.  His post-service VA treatment records show no complaints or findings of a neck or back disorder until after the Veteran was involved in a post-service automobile accident in March 1993, wherein he injured his cervical spine and subsequently underwent surgery.  Of note, numerous VA treatment records dated from 1979 to 1982 show treatment for several disabilities, but none for the back or neck.  Also, a private treatment record dated March 1, 1994 notes that the Veteran reported that prior to the March 1993 accident he did not have any neck or arm pain and that it was all since the accident.  On VA examination in March 1996, the Veteran was diagnosed as having a history of cervical radiculopathy after motor vehicle accident in 1993, as well as chronic low back pain (emphasis added).   

Therefore, although neck and back pain was "noted" during service, the post-service treatment records in the file dated prior to the post-service March 1993 automobile accident reflect no reports of neck or back symptoms and no clinical findings pertaining to the neck or back.  The fact that the post-service treatment records reflect various complaints, but make no mention of neck or back problems prior to 1993, weighs against a continuity of symptoms after service, as they tend to show that the Veteran did not have neck or back problems for many years after service.  The Veteran himself stated in March 1994 that he had no neck or arm pain prior to the post-service March 1993 accident.  Thus, there is every indication that the Veteran's in-service neck and back pain, diagnosed as sprain, strain, pain, and spasm at the time, was an acute injury that resolved.  As a continuity of symptomatology after service is not established, and as there is no evidence of any degenerative changes of the neck or back within one year of service separation, service connection on a presumptive basis for degenerative joint/disk disease of the cervical and lumbar spine as a chronic disease is not warranted.  See 38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1338.

Service connection may still be established if all the evidence of record shows that the Veteran's cervical and/or lumbar spine disability is related to active service.  See 38 C.F.R. §§ 3.303(d).  However, such a relationship must be established by a medical nexus.  In this case, the preponderance of the competent and probative evidence weighs against a relationship to service.  Specifically, the June 2009 VA examiner provided a medical opinion in October 2009.  The examiner reviewed the Veteran's records, specifically noting the Veteran's in-service injuries and treatment for his back and neck.  Concerning the lumbar spine, the examiner stated that the Veteran had no significant radiographic evidence of degenerative disk disease of the lumbar spine.  Rather, there was some mild facet sclerosis consistent with facet arthropathy.  The examiner stated that the Veteran was 59 years old and that this was more likely to be an age-related progression.  The examiner explained that lumbar strain does not necessarily result in extension and progression of problems; therefore, as a result, the Veteran's lumbar spine condition was less likely than not related to the military service and more likely than not related to age-related progression.  Concerning the cervical spine, the examiner noted that the Veteran was also treated for cervical strain during service, as well as his post-service car accident in 1993 with surgery in 1994.  The examiner concluded that the Veteran's neck problem was a combination of age-related progression of spondylosis as well as his injury from his car accident in 1993 and that the current neck condition was less likely than not related to the military service.  This medical opinion constitute highly probative evidence that the Veteran's lumbar and cervical spine pathology is not related to active service but rather to age and/or his post-service accident in 1993.  This opinion was rendered by a medical professional who considered the Veteran's medical history and is supported by a thorough explanation which is consistent with the credible evidence of record.  Further weighing against the Veteran's claim is the amount of time that has elapsed between active service and the initial onset of cervical/lumbar spine pain following the March 1993 automobile accident, which occurred approximately 18 years after the Veteran's period of active service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a proper consideration for the trier of fact is the amount of time that has elapsed since military service, and that evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the Veteran's health and medical treatment during and after military service, as evidence of whether a condition was incurred in service).  

The Board has considered the Veteran's contention that his cervical and lumbar spine disabilities stem at least in part from the in-service injuries.  However, this determination is one that is very medically complex given the amount of time that elapsed since service and the initial diagnoses, which were first revealed through diagnostic imaging following the 1993 accident.  Given the credible evidence of record and the medical complexity of this issue, the Board accords more weight to the findings of the VA examiner discussed above than to the Veteran's statements.  The June/October 2009 VA examiner concluded that it was less likely than not that the Veteran's cervical and lumbar spine disabilities were related to active service, and more likely that they were age-related and/or related to the post-service accident in 1993.  This finding is supported with a complete explanation which on its face is much more consonant with the credible evidence of record than the Veteran's contention.  

In short, the preponderance of the evidence weighs against a relationship between the Veteran's cervical and lumbar spine disabilities and the in-service injuries or any other disease, injury, or event during service.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claims.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for cervical and lumbar spine disabilities must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 


ORDER

Entitlement to service connection for lumbar spine disorder is denied.

Entitlement to service connection for cervical spine disorder with radiculopathy is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


